BADAMI, Judge,
concurring in part, dissenting in part:
I agree in principle that this Court has the authority to remand a case to the convening authority with instructions to reconsider the sentence. However, this is not the appropriate case. My review of the record leads me to conclude that appellant does not wish to undergo “rehabilitative training.” In the event appellant is restored to duty, his intransigent attitude and refusal to follow orders would make him a poor prospect for ever becoming an effective soldier. Accordingly, I would affirm not only the findings but the sentence as well.